Citation Nr: 0905685	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left ear disability, to include hearing loss 
and tympanic membrane scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1954 to July 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
RO in St. Louis, Missouri, which denied a petition to reopen 
a claim for a left ear condition, to include tympanic 
membrane scarring and hearing loss.  

The appellant testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in October 1995, 
of which the appellant was notified in October 1995, denied 
the appellant's claim of entitlement to service connection 
for hearing loss.

2.  A RO rating decision dated in August 2004, which the 
appellant appealed, but withdrew in February 2006, denied the 
appellant's claim of entitlement to service connection for a 
left ear condition.

3.  Evidence received since the October 1995 RO decision as 
to hearing loss is new to the claims file, but is either 
cumulative of prior evidence, or does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether hearing loss was incurred or aggravated in service; 
the evidence does not raise a reasonable possibility of 
substantiating the claim.

4.  Evidence received since the August 2004 RO decision as to 
a left ear disability (not including hearing loss) is new to 
the claims file, relates to an unestablished fact necessary 
to substantiate the claim of whether a left ear condition was 
incurred or aggravated in service, but does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision, denying the claim of 
service connection for hearing loss, is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The August 2004 rating decision, denying the claim of 
service connection for a left ear condition, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

3.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for hearing loss 
or the claim for a left ear condition; the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The September 2007 letter 
provided notice of the elements of new and material evidence 
and the reasons for the prior denial.  The criteria of Kent 
are satisfied.  See Kent, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant was not afforded an examination 
in association with his petition to reopen.  As discussed 
below, the Board concludes that new and material evidence has 
not been submitted on this claim.  Accordingly, there is no 
duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

II. New and Material

The appellant has brought several prior ear disability 
claims.  Two are of particular note here.  First, the 
appellant filed a bilateral hearing loss claim in January 
1995.  The claim was denied in an October 1995 rating 
decision, which noted the presence of a current disability, 
but found it was not present during service and was not 
related to an incident (including illness or an explosion) 
during service.  The appellant was notified of the decision 
in October 1995 and did not respond.  Second, the appellant 
filed a May 2004 claim for a left ear condition.  That claim 
was denied in an August 2004 rating decision.  The appellant 
perfected an appeal to the issue, but withdrew the claim in a 
February 2006 statement.  The October 1995 and August 2004 
decisions are final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In attempting to reopen his hearing loss for the left ear, 
the appellant has submitted his own statements and testimony 
before the undersigned, an August 2007 VA treatment record, 
and an October 2007 statement from his wife.  In addition, 
evidence was developed pursuant to the appellant's left ear 
condition claim in 2004.

The appellant has written, in his claim, Notice of 
Disagreement, and Form 9, and stated in his testimony before 
the undersigned, that his hearing loss and left ear condition 
are the result of an inservice explosion occurring in 
September 1954.  This was the substance of the appellant's 
original claim in January 1995.  His statements regarding his 
hearing loss are duplicative of his statements during his 
prior claim.  

The August 2007 VA treatment record indicates that the 
appellant has a current hearing loss disability.  By the 
appellant's report, the record indicates that the appellant 
had acoustic trauma inservice which affected his hearing.  To 
the extent that the treatment record shows a current 
disability, it is duplicative of a February 1995 VA audiology 
examination which also showed a current disability and was 
considered in the October 1995 rating decision.  To the 
extent that the treatment record relates his hearing loss to 
inservice acoustic trauma, there are two problems.  First, 
the appellant also reported the inservice acoustic trauma to 
the left ear during the February 1995 audiology examination 
and the patient history in that examination is identical in 
substance.  Second, the audiologist copied down the 
appellant's reported history without giving a substantive 
opinion or reviewing any of the appellant's records.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As a result, the history relating the appellant's hearing 
loss to service essentially duplicative of the appellant's 
own statements regarding causation, which have been 
previously considered.  The Boards finds that, while new, the 
August 2007 VA treatment record is not material because it 
essentially consists of the appellant's duplicative 
statements given in another context.

The appellant's wife submitted an October 2007 statement that 
the appellant had told her in April 1957 of the explosion he 
reports during training.  She states that, at the time, his 
left ear and eye were severely damaged, and that he had 
ringing in the ear and could not hear.  Finally, she reports 
that his left ear hearing loss has worsened over the years 
with pain in the ear, which doctors attribute to scarring.  

The appellant's wife is competent to report those things 
which are capable of lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  She is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  To the extent that she states his ear was 
severely damaged, her own statements are not competent as she 
was not present and learned of the incident second hand.  
Further, her statements are duplicative of the veteran's own 
statements.  Incidentally, the RO has already conceded that 
the explosion did occur, as shown by service connection for 
the appellant's left eye.  To be material, the new evidence 
must establish or suggest a nexus between the inservice 
incurrence and current disability.  Reopening is not 
warranted on this evidence.  

The evidence developed during the course of the appellant's 
left ear condition claim, other than hearing loss, includes 
recent VA treatment records and the appellant's Social 
Security Administration records.  These diagnose hearing loss 
and indicate that it is related to the inservice explosion.  
To the extent a diagnosis is provided, it is cumulative, as a 
diagnosis was of record at the time of the October 1995 
rating decision.  To the extent examiners indicated a 
relationship to service, these statements are in the history 
section of each report, based on the appellant's own 
statements regarding causation, without giving a substantive 
opinion or reviewing any of the appellant's records.  The 
Board finds that these records are not material as they are 
duplicative.  See Leshore, supra.  

Having considered all of the evidence submitted since the 
October 1995 final denial for hearing loss, the Board finds 
that new and material has not been submitted on the petition 
to reopen the claim for service connection for hearing loss.  
Reopening must be denied.  See 38 C.F.R. § 3.156.

On the left ear condition claim, the RO denied the claim in 
August 2004 because there was no evidence of a left ear 
disability, other than hearing loss, which was not at issue.  
Additionally, there was no specific allegation as to the 
nature of the left ear condition.  Without a disability, the 
RO also found that inservice incurrence and nexus evidence 
were also not of record. 

The August 2007 VA treatment record states that the appellant 
has tympanic membrane scarring.  This is a new, distinct 
diagnosis on the record.  Again, the audiologist copied down 
the appellant's reported history without giving a substantive 
opinion or reviewing any of the appellant's records.  The 
Board finds this not to be competent evidence.  See LeShore, 
supra.  

The new diagnosis addresses one of the grounds for the prior 
denial.  The RO denied the claim also on the basis that there 
was no showing of a nexus to service or inservice incurrence.  
The evidence developed in 2004 included the appellant's 
Social Security Administration records.  Those records 
included a May 1991 private assessment that found that both 
tympanic membranes had normal motility.  When combined with 
the February 1995 examination which showed normal motion of 
the tympanic membranes, the record was without evidence of a 
tympanic membrane disability during the early 1990's, despite 
direct examination.  Assuming that a disability had been 
present in 2004, there would have been no nexus to service.  

The August 2007 diagnosis does not raise a reasonable 
possibility of substantiating the claim.  While the diagnosis 
addresses one ground for the prior denial, it does not 
address the other, namely the lack of any disorder of the 
left ear beyond hearing loss in the 1990's.  The Board 
concludes that this evidence is insufficient to reopen the 
claim.  See 38 C.F.R. § 3.156(a), supra.  

As to the appellant and his wife's statements, lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  See Jandreau, supra.  A tympanic membrane 
scar is not capable of lay observation.  The Board cannot 
accept their statements as material evidence as they are not 
competent and they are duplicative.  The Board concludes that 
this evidence is insufficient to reopen the claim.  See 
38 C.F.R. § 3.156(a), supra.  

There being no new and material evidence for either tympanic 
membrane scarring or hearing loss of the left ear, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The appeal to reopen a claim of service connection for a left 
ear disability, to include hearing loss and tympanic membrane 
scarring, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


